UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2433



BENNIE E. STEPP,

                                              Plaintiff - Appellant,

          versus


MICHAEL H. HOLLAND; B. V. HYLER; STEVE SCHAAB;
MARTY HUDSON, Trustees of the United Mine
Workers of America 1974 Pension Plan and
Trust; UNITED MINE WORKERS OF AMERICA 1974
PENSION PLAN AND TRUST,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (CA-04-1062-5)


Submitted:   May 22, 2006                  Decided:   July 12, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome J. McFadden, Princeton, West Virginia, for Appellant.
Glenda S. Finch, Deputy General Counsel, Christopher F. Clarke,
Senior Assistant General Counsel, UMWA HEALTH AND RETIREMENT FUNDS,
Office of the General Counsel, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bennie Stepp appeals from the district court’s opinion and

order upholding the decision by the Trustees of the United Mine

Workers of America 1974 Pension Trust denying disability benefits.

Stepp asserts that the Trustees’ determination that there was no

causal link between his mine injury and his disability constituted

an abuse of discretion.         After reviewing the record de novo, we

find that the Trustees did not abuse their discretion in denying

disability benefits.          Therefore, we affirm the judgment of the

district court.        See Stepp v. Holland, No. 5:04-cv-01062 (S.D. W.

Va. Nov. 17, 2005).        We dispense with oral arguments because the

facts   and   legal     contentions   are   adequately   presented    in   the

materials     before    the   Court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2